Citation Nr: 1031485	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  99-25 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to accrued benefits for unreimbursed medical 
expenses.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1941 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 letter determination by the Department 
of Veterans Affairs (VA) Regional Office (RO).

The above-referenced May 1999 decision denied the appellant 
accrued benefits for unreimbursed medical expenses after the 
Veteran's death in November 1998.  She disagreed with that 
determination in September 1999 correspondence.  A statement of 
the case was in December 1999 and the appellant submitted a 
Substantive Appeal, VA Form 9, received in December 1999.  The 
date stamp on the back of the form reveals that it was received 
December 30, 1999.  She followed up with status inquiries in 
April 2004 and January 2006.  In a November 2008 letter, the RO 
stated that the appellant's Substantive Appeal was of record, but 
there was no evidence that it was timely filed.  

The Board finds that the appellant timely appealed the issue in 
1999, and that it consequently has jurisdiction of the issue 
above, regardless of the RO's November 2008 determination that 
the appellant failed to timely file her Substantive Appeal.  
Again, there is evidence of record clearly demonstrating the 
contrary.  In any event, even in the absence of a timely 
substantive appeal, the Board is free to waive the timeliness 
requirement and assume jurisdiction of the appeal.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely 
filed substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by timely notice of disagreement); see also 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996).

It is further noted that, in addition to claiming entitlement to 
accrued benefits for the Veteran's unreimbursed medical expenses, 
the appellant also appears to be contending that her own death 
benefits pension were incorrectly calculated.  That issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1998; at that time he did not 
have a claim pending for unreimbursed medical expenses.

2.  The appellant submitted a claim of entitlement to death 
pension in January 1999; in connection with that claim, in 
December 1999, she submitted an explanation of the Veteran's 
unreimbursed medical expenses for his last living year. 


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits based upon 
the Veteran's entitlement to increased disability pension 
benefits during the income reporting year of 1998 due to 
exclusion of unreimbursed medical expenses from countable income 
have not been met.  38 U.S.C.A. §§ 1503(a)(8), 5121(a) (West 2002 
& Supp. 2000); 38 C.F.R. § 3.272(g) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

This case involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Accordingly, 
further discussion of VCAA compliance is not necessary here.

Analysis

In April 1991, the RO received a claim from the Veteran for 
nonservice-connected disability pension.  That claim for 
disability pension was approved effective May 1, 1991.  In a 
December 1991 award notification letter, the Veteran was advised 
that his monthly rate of pension was dependent on his income.  A 
subsequent August 1992 notification letter further apprised him 
that medical expenses that he paid may be used to reduce the 
income that was countable by the VA.  The Veteran had been 
submitting his eligibility verification report since April 1991.  
In December 1997, medical expenses during 1997 were reported as 
$4324.00.

A letter from the RO to the Veteran dated in July 1995 shows that 
the monthly amount of his disability pension starting June 1, 
1994, was $678.00 monthly because reevaluation of reimbursable 
medical expenses was considered.  Starting December 1, 1994, he 
was entitled to $701.00 because of cost of living increase, and 
starting May 1, 1995, he was entitled to $463.00 monthly, due to 
consideration of continuing unreimbursable medical expenses.  The 
Veteran filed January 1997 and December 1997 claims for 
adjustment of his pension based on medical expenses in 1996 and 
1997, respectively.  However, no adjustment letters are of 
record.

The Veteran died in November 1998 as a result of his non-service 
connected cardiac arrest due to or as a consequence of coronary 
artery disease (CAD).  In January 1999, the appellant filed a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A Surviving 
Spouse Or Child, as well as a VA Form 21-8416, Medical Expense 
Report, which listed medical expenses incurred for the period 
January 1998 to December 1998 for both the appellant and the 
Veteran.

A May 1999 letter of determination shows that the appellant was 
awarded a pension as the Veteran's surviving spouse.  The letter 
also indicates that there were no accrued benefits or service-
connected death benefits.  In a December 1999 statement of the 
case, the RO stated that it denied the claim for accrued benefits 
because the claim was not on file at the time of the Veteran's 
death.

Entitled "Pension for Non-Service-Connected Disability or Death 
or For Service," chapter 15 of title 38 of the United States 
Code sets forth the factors governing VA's determination of the 
needs-based pensions that the deceased Veteran in this case had 
received.  Under 38 U.S.C.A. § 1521, veterans who have served on 
active duty during a period of war, as defined in the statute, 
and who are disabled in the various ways described in the 
provision are entitled to receive a VA pension, to be adjusted 
according to the amount of the veteran's annual income.  

Under 38 U.S.C.A. § 1503(a)(8), annual income for purposes of 
pension calculation under chapter 15 includes payments of any 
kind and from any source except, inter alia, the amount 
equivalent to payments for unreimbursed medical expenses to the 
extent that they exceed five percent of the maximum annual rate 
of pension.  See 38 C.F.R. § 3.272(g).  If a VA pension recipient 
submits a pension eligibility verification report (EVR) or report 
of medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may be 
excluded from the annual income reported by the recipient and 
used by VA to calculate or adjust the amount of pension received.  
Consequently, a veteran's submission of an EVR or report of 
medical expenses may result in a retroactive upward adjustment of 
pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 
38 C.F.R. § 3.272(g)(1).

Had the Veteran not died in 1998, he would have been entitled to 
unreimbursed medical expenses.  The question for consideration 
here is whether the appellant is entitled to exclusion of such 
unreimbursed medical expenses on an accrued basis, given that the 
1998 medical expense report was not in the file at the time of 
the Veteran's death.

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application." See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The first term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.

Two General Counsel (GC) opinions addressing the situation at 
issue have been withdrawn in part or in full by a VA GC 
Memorandum dated August 11, 2006.

In an August 1993 GC opinion, it was noted that certain prima 
facie evidence of record prior to death may establish entitlement 
for accrued benefits purposes where confirming evidence is 
furnished in support of the accrued-benefit claim. See VAOPGCPREC 
6-93.

The GC subsequently held that where a veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due to 
the static or ongoing nature of his or her medical condition, 
could be expected to be incurred in like manner in succeeding 
years in amounts that, based on past experience, were capable of 
estimation with a reasonable degree of accuracy, such evidence 
may form the basis for a determination that evidence in the file 
at the date of the Veteran's death permitted prospective 
estimation of medical expenses. See VAOPGCPREC 12-94.

In the August 11, 2006 memorandum, the GC withdrew the 1993 
opinion in pertinent part and withdrew the 1994 opinion in its 
entirety. The Memorandum indicated that this was done because the 
opinions were inconsistent with the amendments to 38 C.F.R. § 
3.1000 (d)(4) in 2002, which indicated that the evidence for 
accrued benefits must be in the file at the time of death of the 
beneficiary.

Considering the controlling laws, all of which are binding on the 
Board, it is determined that the appellant has not shown that the 
evidence relevant to the claim was in the file on the date of the 
Veteran's death-or that a claim for unreimbursed medical expenses 
was pending at the time of his demise.  Rather, the record 
explicitly shows that the appellant did not submit the claim for 
unreimbursed medical expenses until after the Veteran's death in 
November 1998.

Because there was no claim for unreimbursed medical expenses 
pending at the time of the Veteran's death, the appellant fails 
to show threshold eligibility for this claim.  As such, the claim 
lacks legal merit or legal entitlement and must be denied as a 
matter of law. The Court has held that in cases where the law and 
not the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

Entitlement to accrued benefits for unreimbursed medical expenses 
is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


